FILED
                            NOT FOR PUBLICATION                             MAY 11 2010

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEEQA MOHAMOUD ADEN,                             No. 05-76350

              Petitioner,                        Agency No. A075-673-350

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney
General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 2, 2010
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, W. FLETCHER, Circuit Judge, and
              GETTLEMAN, Senior District Judge.**

       The IJ based his adverse credibility finding on two grounds: petitioner’s

description of the attack on her family’s home in Somalia and her testimony about

her life as a refugee in Kenya. The IJ must have a “legitimate articulable basis to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert W. Gettleman, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
question the petitioner’s credibility, and must offer a specific, cogent reason for

any stated disbelief.” Shah v. I.N.S., 220 F.3d 1062, 1067 (9th Cir. 2002) (internal

citations omitted). We reverse the IJ’s adverse credibility determination because

we are “compelled to conclude to the contrary.” Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003); 8 U.S.C. § 1252(b)(4)(B).

      First, petitioner testified consistently, during her interview with the Asylum

Officer almost immediately after arrival in this country and then during her hearing

before the IJ, about what happened when gunmen attacked her family at their home

in Somalia. Both times she testified that they shot and killed her brother when he

tried to protect her sister from being raped, and that they hit her father. Her written

statement, prepared in English by someone other than petitioner (whose English is

limited), states that the gunmen shot and killed her brother, though not in the same

manner, and states that they wounded her father by gunfire. Petitioner explained at

her hearing before the IJ that the preparer might have mistakenly understood “hit”

to mean shot. The discrepancy between petitioner’s consistent oral testimony and

her written statement do not support an adverse credibility finding.

      Second, petitioner’s testimony about what happened after arrival in Kenya

does not support an adverse credibility finding. Petitioner’s testimony about her




                                          -2-
life and that of her family in the refugee camp and in Nairobi was consistent and

credible.

      The government agrees, in light of our intervening decision in Maharaj v.

Gonzales, 450 F.3d 961 (9th Cir. 2006) (en banc), that if we reverse the adverse

credibility finding we should remand on the question of firm resettlement.

      We reverse the adverse credibility finding, grant the petition, and remand for

further proceedings.

      Petition GRANTED.




                                         -3-